IN THE SUPREME COURT OF PENNSYLVANIA


IN RE:                                    : No. 731
                                          :
DESIGNATION OF CHAIR OF THE               : SUPREME COURT RULES DOCKET
JUVENILE COURT PROCEDURAL                 :
RULES COMMITTEE                           :
                                          :




                                       ORDER


PER CURIAM


         AND NOW, this 20th day of March, 2017, Kelly L. McNaney, Esquire, is hereby

designated as Chair of the Juvenile Court Procedural Rules Committee, commencing

May 10, 2017.